DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 21 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 21, line 1: the limitation “the portion of the shoe” has a lack of antecedent basis rendering the claim indefinite.  It appears the claims should be dependent upon claim 18.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

s 1, 25 and 42 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Steenwyk (US Patent 8,469,177).
Regarding claim 1, Steenwyk discloses a method of diverting a shoe (38) on a conveyor (32) with an electromagnetic switch (300) configured to selectively direct the shoe from an input path (40 before switch) to one of a non-diverting path (40 after switch) and a diverting path (42), the method comprising: 
energizing an electromagnetic coil (302) of the electromagnetic switch to generate a magnetic field urging the shoe towards the diverting path, wherein energizing the electromagnetic coil includes supplying an electrical current to the electromagnetic coil (col 8, lines 57-64); and 
while generating the magnetic field with the electromagnetic coil, alternating between supplying electrical current to the electromagnetic coil and reversing current flow through the electromagnetic coil to recover energy from the electromagnetic coil (col 12, lines 18-21 and 26-30).
Regarding claim 25, Steenwyk also discloses an electromagnetic switch (300) for selectively directing a shoe (38) on a conveyor (32) from an input path (40 before switch) to one of a non-diverting path (40 after switch) and a diverting path (42), the electromagnetic switch comprising: 
an electromagnetic coil (302); and 
a drive circuit (304) coupled to the electromagnetic coil, the drive circuit configured to energize the electromagnetic coil to generate a magnetic field urging the shoe towards the diverting path, wherein the drive circuit is further configured to, during energization of the electromagnetic coil, alternate between supplying electrical current 
Regarding claim 42, Steenwyk also discloses a controller (56) for an electromagnetic switch (300) configured to selectively direct a shoe (32) on a conveyor (38) from an input path (40 before switch) to one of a non-diverting path (40 after switch) and a diverting path (42), the controller comprising: 
one or more processors (306); and 
program code executable by the one or more processors to: 
energize an electromagnetic coil (302) of the electromagnetic switch to generate a magnetic field urging the shoe towards the diverting path, wherein the controller is configured to energize the electromagnetic coil by causing an electrical current to be supplied to the electromagnetic coil (col 8, lines 57-64); and 
while the electromagnetic coil is energized to generate the magnetic field, alternate between causing the electrical current to be supplied to the electromagnetic coil and causing current flow to be reversed through the electromagnetic coil to recover energy from the electromagnetic coil (col 12, lines 18-21 and 26-30).
Allowable Subject Matter
Claims 2-20, 22-24 and 26-41 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claim 21 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Keith R Campbell whose telephone number is (571)270-1015. The examiner can normally be reached Monday-Friday 8:30am-5:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gene Crawford can be reached on (571) 272-6911. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.














/GENE O CRAWFORD/Supervisory Patent Examiner, Art Unit 3651                                                                                                                                                                                                        

/KRC/           Examiner, Art Unit 3651
3/14/2022